 

Case 7:18-mj-02659 Document 1 Filed in TXSD~on 12/29/18 Page 1 of 3 ~~---

AO 91 (Rev. ill l l) Criminal Complaint

 

 

 

 

 

allotted State;e.Distr;cg C
UNITED-STATES DISTRICT CoURT we@m§§§§;;ew@§ai
for the q
`l~l" @':, '. 4a
\ Southern District of Texas wm L' ‘£' § §§ m
United States ofAmerica ) @liri'cl gill Biaat@y; @§@U
v. )
Rolando Silvestre DlAZ-Sanchez YOB: 1986 ) Case N°' M " 13 ‘2'4' 5 q‘[{/L
coc: MEX ~ l
Joel HERNANoEz-Mendoza Yoe: 1991 )
coc;lvlex )
)
quendanr@')
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 12~29-2018 in the county of HldBlQO in the
l Southern District of Texas , the defendant(s) violated:
Code Section l Oj]"ense' Descriptz'on
21 USC 841(a)(1) Knowingly and intentionally possess with intent to distribute approximately

103 kilograms of marijuana, a schedule l controlled substance

'l`his criminal complaint is based on these facts:

SEE "ATTACHMENT l"

Submitted by reliable electronic means, sworn to and attested telephonical|y per FED.R. Cr. 4.1, and probable cause
found on:

d Continued on the attached sheet.'

 

Submitted by reliable electronic means, - /S/Angelita Perez
eworn to, attested to telephonica|ly per complainam'ssignamre
Fed.R.Cr_lm.P. 4,1, and probable cause Angema Perez` DEA TFO
found on.

 

printed name and title

Sworn to before me t

Date_ December29, 2018 12:44 p.m. / ~b&:' g @M`//S"

 

Judge 's signature

City and State; Nchllen, Texas Peter E. Ormsby, U.S. Niagistrate Judge
Primed name and title

 

 

Case 7:18-mj-02659 Document 1 Filed in TXSD on 12/29/18~ Page 2-ot 3

ATTACHMENT A
'I`he information contained in this affidavit is information based on the personal knowledge of the

_ Affiant and other law enforcement officials assigned to this investigation

On December 29, 2018 at approximately, l:OSAM, a Border Patrol Agent (BPA) near La Joya,
Texas was notified that the Border Patrol Aerostat had observed approximately seven (7) subjects

carrying bundles of suspected narcotics on their backs.

Border Patrol Agents responded to the area Where the subjects were observed running south with
the bundles The subjects continued south into thicker. With the assistance of a Border Patrol
Canine Agent and his canine partner, A_gents located and seized a total of ten (lO) bundles and

arrested two (2) subjects, Rolando DIAZ~SANCHEZ and Joel HERNANDEZ- MENDOZOA.

The bundles Were transported to the McAllen Border Patrol Station. Once at McAllen Border
Patrol Station, the contents were field tested utilizing the NarcoPouch, 908 Duquenois-Levine
Reageant test kit and tested positive for the characteristics of marijuana The bundles Weighted

approximately 103 kilograms

On the same date, Drug Ent`orcement Administration (DEA) Agents responded to the McAllen_

Border Patrol Station to interview DlAZ-SANCHEZ and HERNANDEZ- MENDOZA.

Agents read DlAZ-SANCHEZ his rights in his preferred language of Spanish. DIAZ-SANCHEZ
stated he understood his rights and agreed to speak With the agents without an attorney present
'DIAZ-SANCHEZ admitted to transporting bundles of marijuana and stated that he Wanted to cross
into the United States but that be did not have the hinds to pay to cross. DIAZ-SANCHEZ stated

that he bad agreed to transport the bundles in return for his crossing into the United States.

 

Case 7:18-mj-02659 Document 1 Filed in TXSD on 12/29/18 Page~3 of 3

On that same date, Agents read HERNANDEZ- MENDOZA_ his rights in his preferred language

of Spanish. HERNANDEZ~ MENDOZ_A stated he understood his rights and agreed to speak With

the agents Without an attorney present HERNANDEZ» MENDOZA admitted to transporting

bundles of marijuana and stated that he wanted to cross into the Unite_d States but that he did not

have the funds to pay to cross. In addition, HERNANDEZ- MENDOZA stated that he had been

threatened to be assaulted if he refused to transport the bundles into the United States.

